 This document was signed electronically on May 24, 2019, which may be different from its
 entry on the record.


 IT IS SO ORDERED.

 Dated: May 24, 2019




                              UNITED STATES BANKRUPTCY COURT
                                 NORTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION

                                                                  )     Chapter 11
 In re:                                                           )
                                                                  )     Case No. 18-50757 (AMK)
 FIRSTENERGY SOLUTIONS CORP., et al.,1                            )     (Jointly Administered)
                                                                  )
                                    Debtors.                      )
                                                                  )     Hon. Judge Alan M. Koschik
                                                                  )

               REVISED ORDER SCHEDULING CERTAIN HEARING DATES,
               DEADLINES AND PROTOCOLS IN CONNECTION WITH THE
               CONFIRMATION OF DEBTORS’ PLAN OF REORGANIZATION

          Upon the motion (the “Motion”)2 of the above-captioned debtors and debtors in

 possession (collectively, the “Debtors”) for entry of an order (the “Order”) scheduling certain

 litigation-related dates and deadlines in connection with the confirmation of the Plan; and the

 1
   The Debtors in these chapter 11 cases (the “Chapter 11 Cases”), along with the last four digits of each Debtor’s
 federal tax identification number, are: FE Aircraft Leasing Corp. (“FE Aircraft”) (9245), case no. 18-50759;
 FirstEnergy Generation, LLC (“FG”) (0561), case no. 18-50762; FirstEnergy Generation Mansfield Unit 1 Corp.
 (“FGMUC”) (5914), case no. 18-50763; FirstEnergy Nuclear Generation, LLC (“NG”) (6394), case no. 18-50760;
 FirstEnergy Nuclear Operating Company (“FENOC”) (1483), case no. 18-50761; FirstEnergy Solutions Corp.
 (“FES”) (0186); and Norton Energy Storage L.L.C. (“Norton”) (6928), case no. 18-50764. The Debtors’ address is:
 341 White Pond Dr., Akron, OH 44320.
 2
   Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Motion.




18-50757-amk         Doc 2702       FILED 05/24/19          ENTERED 05/24/19 13:59:39                 Page 1 of 9
 Court having found that it has jurisdiction over the matter pursuant to 28 U.S.C. §§ 157 and

 1334; and the Court having found that this is a core proceeding pursuant to 28 U.S.C.

 § 157(b)(2); and the Court having found that venue of this proceeding and the Motion in this

 district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and the Court having found that the

 relief requested in the Motion is in the best interests of the Debtors’ estates, their creditors, and

 other parties in interest; and the Court having found that the Debtors provided appropriate notice

 of the Motion and the opportunity for a hearing on the Motion under the circumstances; and the

 Court having reviewed the Motion and having heard the statements in support of the relief

 requested therein at a hearing, if any, before the Court (the “Hearing”); and the Court having

 determined that the legal and factual bases set forth in the Motion and at the Hearing establish

 just cause for the relief granted herein; and upon all of the proceedings had before the Court and

 after due deliberation and sufficient cause appearing therefor, it is HEREBY ORDERED THAT:

        1.      The Motion is granted as set forth herein. The schedule set forth below shall

 govern the confirmation of the Plan (the “Confirmation Proceedings”), which, for the avoidance

 of doubt, includes all discovery in connection with the Confirmation Proceedings.

        2.      Documents exchanged in discovery and deposition testimony, if any, shall be

 subject to, and governed by, the terms of the Protective Order filed with the Court on September

 10, 2018 [Docket No. 1322]. The parties shall confer regarding the use of any Confidential,

 Highly Confidential, or Attorneys’ Eyes Only information in public filings or at the Confirmation

 Hearing in accordance with the terms of the Protective Order.

   I.   FACT DISCOVERY

        3.      Any requests for production of documents made by non-debtor parties in

 connection with the Confirmation Proceedings must be served by May 24, 2019; provided,




                                                  2

18-50757-amk      Doc 2702      FILED 05/24/19        ENTERED 05/24/19 13:59:39           Page 2 of 9
 however, that discovery requests served upon the Debtors to date and through May 3, 2019 shall

 be subject to earlier deadlines, as described below. The Debtors and any non-debtor parties who

 received requests for production of documents may serve requests for production of documents

 on any party that served such parties with requests for production of documents by May 29,

 2019. Federal Rule of Civil Procedure 26 shall govern the scope of written document requests.

 Interrogatories and requests for admission will not be permitted absent leave of the Court or

 further agreement between the relevant parties.

         4.     Reponses and objections to requests for production of documents served on or

 before May 3, 2019 are due by May 10, 2019. Any party served with requests for production of

 documents on or before May 3, 2019 shall substantially complete production of documents,

 subject to any objections, by May 31, 2019.           Responses and objections to requests for

 production of documents served after May 3, 2019, are due one week from the date of service.

 Any party served with requests for production of documents after May 3, 2019 shall

 substantially complete production of documents, subject to any objections, within 30 days

 from the date of service.

         5.     The parties shall conduct any fact depositions between June 17, 2019 and June

 26, 2019. The parties may begin to serve deposition notices for fact depositions on May 23,

 2019.

         6.     Fact discovery shall close on Wednesday, June 26, 2019.

  II.    EXPERT DISCOVERY

         7.     Federal Rule of Civil Procedure 26 shall apply in connection with the

 Confirmation Proceedings, provided, however, that Federal Rule of Civil Procedure 26(a)(1)

 shall not apply. Pursuant to Federal Rule of Civil Procedure 26(a)(2), the parties must identify

 any testifying expert(s), if any, and serve expert report(s), if any, on or before July 10, 2019,


                                                   3

18-50757-amk      Doc 2702     FILED 05/24/19          ENTERED 05/24/19 13:59:39       Page 3 of 9
 and the parties must identify any testifying rebuttal expert(s), if any, and serve rebuttal

 expert report(s), if any, on or before July 22, 2019. All expert reports must satisfy the

 requirements of Federal Rule of Civil Procedure 26(a)(2)(B), and are expressly subject to the

 protections in Federal Rule of Civil Procedure 26(b)(4), provided, however, that notwithstanding

 anything to the contrary contained in Federal Rule of Civil Procedure 26(b)(4), each party shall

 be responsible their own fees and expenses incurred in connection with any expert witnesses and

 expert reports. Simultaneously with the service of any expert report, the party serving the report

 must produce copies of any non-privileged documents or data that were relied on by the expert

 witness in forming his or her opinions. If a party is required under Federal Rule of Civil

 Procedure 26(a)(2)(E) and 26(e) to supplement any expert report of its testifying expert

 and/or testifying rebuttal expert, it must serve any supplement to any expert report or

 rebuttal expert report no later than August 14, 2019 at 5:00 p.m. prevailing Eastern Time.

        8.      The parties shall conduct any expert depositions between July 24, 2019 and

 August 9, 2019, provided, however, that if a party serves a supplemental expert report pursuant

 to Federal Rule of Civil Procedure 26(a)(2)(E) and 26(e) and paragraph 7 of this Order, any other

 party may take the deposition of that testifying expert and/or testifying rebuttal expert on the

 information contained in the supplemental expert report prior to the date of the Confirmation

 Hearing.

 III.   PRE-CONFIRMATION HEARING DEADLINES

        9.      For purposes of the Confirmation Hearing, the “Parties” shall include the Debtors,

 any other party to the Restructuring Support Agreement, the U.S. Trustee, and any party-in-

 interest that files an objection to confirmation of the Plan or any other response in connection

 with confirmation of the Plan.




                                                 4

18-50757-amk      Doc 2702        FILED 05/24/19     ENTERED 05/24/19 13:59:39         Page 4 of 9
        10.     The relevant Parties shall exchange any deposition designations by August 6,

 2019 at 5:00 p.m. prevailing Eastern Time. No later than August 12, 2019 at 5:00 p.m.

 prevailing Eastern Time, the relevant Parties shall exchange any cross designations and/or

 objections related to any deposition designations made in accordance with this paragraph.

        11.     No later than August 8, 2019 at 5:00 p.m. prevailing Eastern Time, the relevant

 Parties shall exchange with each other a list and electronic copies of all documents they intend to

 introduce into evidence at the Confirmation Hearing and a list of any witnesses they intend to

 call for direct testimony at the Confirmation Hearing. Notwithstanding the deadlines set forth in

 paragraphs 5 and 6 of this Order, the Parties shall be afforded an opportunity to depose any

 witness identified for direct testimony who was not previously made available for deposition.

        12.     The Court will hold a pre-hearing conference on August 13, 2019 at 10:00 a.m.

 prevailing Eastern Time, or as otherwise directed by the Court.

        13.     Direct testimony for witnesses (other than any adverse witnesses) shall be by

 written witness declarations to be exchanged among the Parties by August 14, 2019 at 5:00 p.m.

 prevailing Eastern Time except as otherwise agreed to by the parties or ordered by the Court.

 Any expert reports exchanged pursuant to paragraph 7 of this Order shall serve as each expert’s

 direct testimony. Unless the Parties agree otherwise, all witnesses shall be available for live

 cross examination at the Confirmation Hearing.          Each Party offering any written witness

 declaration(s) shall also by no later than August 14, 2019 provide one (1) copy to the Clerk’s

 Office and two (2) copies to Chambers of a set of any written witness declaration(s) that the

 Party intends to offer at the Confirmation Hearing.

        14.     No later than August 16, 2019 at 5:00 p.m. prevailing Eastern Time, the

 relevant Parties shall provide one (1) copy to the Clerk’s Office and two (2) copies to Chambers




                                                 5

18-50757-amk      Doc 2702      FILED 05/24/19         ENTERED 05/24/19 13:59:39        Page 5 of 9
 of a set of hearing exhibits, in binders, tabbed, and with a joint exhibit list that clearly identifies

 each proposed exhibit and notes any outstanding objections to any documents included therein.

        15.     Any date or deadline set forth above, except for the deadlines contained in

 paragraphs 12 and 13 of this Order related to submission of materials to the Court, may be

 amended without leave of the Court by agreement of the relevant Parties or with leave of the

 Court for good cause shown. For purposes of amending any discovery dates and deadlines set

 forth in paragraphs 3 through 8 of this Order, the relevant Parties referenced in this paragraph

 shall be limited to the Debtors, the party seeking discovery subject to the date or deadline to be

 amended, and the party in possession of discovery subject to the date or deadline to be amended.

                                                 ###




                                                   6

18-50757-amk       Doc 2702      FILED 05/24/19        ENTERED 05/24/19 13:59:39            Page 6 of 9
 SUBMITTED BY:

 /s/Kate M. Bradley
 BROUSE MCDOWELL LPA
 Marc B. Merklin (0018195)
 Kate M. Bradley (0074206)
 Bridget A. Franklin (0083987)
 388 South Main Street, Suite 500
 Akron, OH 44311-4407
 Telephone: (330) 535-5711
 Facsimile: (330) 253-8601
 mmerklin@brouse.com
 kbradley@brouse.com
 bfranklin@brouse.com

  - and -

 AKIN GUMP STRAUSS HAUER & FELD LLP
 Ira Dizengoff (admitted pro hac vice)
 Abid Qureshi (admitted pro hac vice)
 Joseph L. Sorkin (admitted pro hac vice)
 Brad Kahn (admitted pro hac vice)
 One Bryant Park
 New York, New York 10036
 Telephone: (212) 872-1000
 Facsimile: (212) 872-1002
 idizengoff@akingump.com
 aqureshi@akingump.com
 jsorkin@akingump.com
 bkahn@akingump.com

      - and -

 Scott Alberino (admitted pro hac vice)
 Kate Doorley (admitted pro hac vice)
 2001 K Street, N.W.
 Washington, D.C. 20006
 Telephone: (202) 887-4000
 Facsimile: (202) 887-4288
 salberino@akingump.com
 kdoorley@akingump.com

 Counsel for Debtors and Debtors in Possession




                                                 7

18-50757-amk     Doc 2702      FILED 05/24/19        ENTERED 05/24/19 13:59:39   Page 7 of 9
                                           SCHEDULE

                 Scheduled Matters                       Dates and Deadlines

 Fact           Service of written       No later than Friday, May 24, subject to paragraph 3
 Discovery      discovery requests       of this Order
                                         [Note, however, that requests served on or before
                                         Friday, May 3 will be subject to different/earlier
                                         deadlines.]
                                         Friday, May 10 (for requests served by Friday,
                Service of written
                                         May 3)
                response or objections
                to discovery requests
                                         One week from service with respect to requests
                                         served after Friday, May 3.

                                         Friday, May 31 (for requests served by Friday,
                Substantial completion
                                         May 3)
                of document
                production
                                         30 days from service with respect to any requests
                                         served after Friday, May 3
                Fact depositions may     Monday, June 17
                begin

                Completion of fact       Wednesday, June 26
                depositions

 Expert         Identification of        Wednesday, July 10
 Discovery      testifying experts and
                exchange of expert
                reports

                Exchange of rebuttal     Monday, July 22
                expert reports

                Expert deposition        Wednesday, July 24 through Friday, August 9
                period

 Confirmation   Exchange deposition      Tuesday, August 6
 Proceedings    designations

                Exchange lists of        Thursday, August 8
                witnesses and exhibits

                Objections to            Monday, August 12
                deposition
                designations and
                exchange of cross
                designations



                                                  8

18-50757-amk     Doc 2702       FILED 05/24/19        ENTERED 05/24/19 13:59:39               Page 8 of 9
               Pre-hearing               Tuesday, August 13
               Conference

               Submission of direct      Wednesday, August 14
               testimony declarations
               to Court

               Submission of joint       Friday, August 16
               exhibit list and
               delivery of exhibits to
               Court

               Confirmation Hearing      Tues.-Weds., August 20-21, 2019




                                                 9

18-50757-amk    Doc 2702       FILED 05/24/19        ENTERED 05/24/19 13:59:39   Page 9 of 9
